Per Curiam,
The judgment in this case was entered by the court below in pursuance of some agreement on the part of counsel for the appellant that it should be entered. He and counsel for appellee, when the case was called for argument, differed as to the conditions annexed to the said agreement. Under the circumstances it is ordered that the judgment be vacated, that the rule to show cause why it should not be entered be reinstated and that the record be remitted for the due disposition of the said rule.